FILED
                             NOT FOR PUBLICATION                            JAN 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DUSHAN STEPHAN NICKOLICH, II,                    No. 10-17623

               Plaintiff - Appellant,            D.C. No. 2:06-cv-02508-SMM

  v.
                                                 MEMORANDUM *
RICHARD ROWE,

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Dushan Stephan Nickolich, II, an Arizona state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

Rowe was deliberately indifferent to his serious medical needs. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391
F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Nickolich’s

Eighth Amendment claim because Nickolich failed to raise a genuine dispute of

material fact as to whether Rowe’s failure to diagnose diabetes constituted

deliberate indifference. See id. at 1057-58 (prison officials act with deliberate

indifference only if they know of and disregard an excessive risk to an inmate’s

health and safety; a difference of medical opinion about the best course of medical

treatment does not amount to deliberate indifference).

      Nickolich’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    10-17623